Michigan Supreme Court
                                                                                            Lansing, Michigan
                                                             Chief Justice:                Justices:



Syllabus                                                       Bridget M. McCormack
                                                             Chief Justice Pro Tem:
                                                               David F. Viviano
                                                                                           Stephen J. Markman
                                                                                           Brian K. Zahra
                                                                                           Richard H. Bernstein
                                                                                           Elizabeth T. Clement
                                                                                           Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                 Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                   Kathryn L. Loomis



                                             PEOPLE v SWILLEY

             Docket No. 154684. Argued on application for leave to appeal March 7, 2019. Decided
      July 17, 2019.

              Kareem A. Swilley, Jr., was convicted following a jury trial in the Saginaw Circuit Court
      of first-degree premeditated murder, MCL 750.316(1)(a); conspiracy to commit murder,
      MCL 750.157a; three counts of assault with intent to commit murder, MCL 750.83; carrying a
      dangerous weapon with unlawful intent, MCL 750.226; and six counts of possession of a firearm
      during the commission of a felony, MCL 750.227b, in connection with the drive-by shooting death
      of DaVarion Galvin. Defendant asserted an alibi defense, stating that he was at city hall at the
      time of the shooting with his grandmother Alesha Lee, Lee’s fiancé Philip Taylor, and defendant’s
      sister. Taylor and Lee corroborated defendant’s testimony at trial, and texts between defendant
      and one of his codefendants around the time Galvin was shot appeared to suggest that defendant
      was not with the codefendant at that time. Over defense objection, the court, Frederick L.
      Borchard, J., extensively questioned Taylor, Lee, and Joshua Colley (a witness who was present
      when Galvin was shot). The jury found defendant guilty of all charges. Defendant appealed in
      the Court of Appeals, arguing that the trial judge’s questioning of witnesses pierced the veil of
      judicial impartiality and denied him a fair and impartial trial under People v Stevens, 498 Mich.
162 (2015). In an unpublished per curiam opinion of the Court of Appeals, issued September 13,
      2016 (Docket Nos. 323313, 325530, and 325806), the Court of Appeals (TALBOT, C.J., and
      O’CONNELL and OWENS, JJ.), affirmed defendant’s convictions but remanded the case for
      correction of defendant’s sentence for conspiracy to commit murder. Defendant sought leave to
      appeal, and the Supreme Court ordered and heard oral argument on whether to grant the application
      or take other action. 503 Mich. 868 (2018).

            In an opinion by Justice BERNSTEIN, joined by Chief Justice MCCORMACK, and Justices
      VIVIANO, CLEMENT, and CAVANAGH, the Supreme Court, in lieu of granting leave to appeal, held:

             The judge’s improper questioning of Taylor, a key alibi witness for defendant, pierced the
      veil of judicial impartiality and violated defendant’s constitutional right to a fair trial under
      Stevens.

            1. Under MRE 614(b), a trial judge is generally permitted to ask questions of witnesses;
      however, the central object of judicial questioning should be to clarify. In that regard, a trial judge
      may question witnesses to produce fuller and more exact testimony or elicit additional relevant
information, and the judge may intervene in a trial to expedite matters, prevent unnecessary waste
of time, or clear up an obscurity. Judicial questioning might be more necessary when a difficult
witness refuses to answer questions or provides unclear answers. Conversely, judicial intervention
is less justified when a witness’s answers are clear and responsive. Undue interference,
impatience, or participation in the examination of witnesses, or a severe attitude on the judge’s
part toward a witness may tend to prevent the proper presentation of the cause or the determination
of the truth. For that reason, a judge should avoid questions that are intimidating, argumentative,
or skeptical. It is not the role of the court to impeach a witness or undermine a witness’s general
credibility. Similarly, a judge should not emphasize or expose potential weaknesses in a witness’s
testimony or convey the judge’s personal view on whether a witness should be believed. Questions
from a judge that are designed to emphasize or expose incredible, unsubstantiated, or contradictory
aspects of a witness’s testimony are impermissible. In the context of judicial questioning, a judge
is not tasked with making substantive points or arguments, and questions that, in essence, advocate
are not within prescribed judicial authority. The credibility of a witness should be tested by cross-
examination, not by judicial inquisition.

         2. Under Stevens, a trial judge’s conduct before a jury deprives a party of a fair and
impartial trial when the conduct pierces the veil of judicial impartiality. The conduct violates the
constitutional guarantee of a fair trial when, considering the totality of the circumstances, it is
reasonably likely that the judge’s conduct improperly influenced the jury by creating the
appearance of advocacy or partiality against a party. Evaluating the totality of the circumstances
is a fact-specific analysis that involves a consideration of various factors, including the nature of
the trial judge’s conduct, the tone and demeanor of the judge, the scope of the judicial conduct in
the context of the length and complexity of the trial and issues therein, the extent to which the
judge’s conduct was directed at one side more than the other, and the presence of any curative
instructions, either at the time of an inappropriate occurrence or at the end of the trial. The list of
factors is nonexhaustive, and a reviewing court may consider additional factors if they are relevant
to the determination of partiality in a particular case. Not every factor has to weigh in favor of the
conclusion that the judge demonstrated the appearance of partiality; in other words, the cumulative
effect of the errors, not the effect of each error standing alone, must be considered when making
that determination. When the issue is preserved and a reviewing court determines that the trial
judge’s conduct pierced the veil of judicial impartiality, the court may not apply harmless-error
review; a structural error has occurred and automatic reversal is required. When the judge’s
conduct involves judicial questioning, a witness’s lack of memory is not equivalent to a lack of
clarity, and a judge should let such unambiguous testimony stand. With regard to considering the
scope of judicial intervention within the context of the length and complexity of the trial and issues
therein, a court must evaluate both the length of the trial and the complexity of the particular issues
that were subject to judicial inquiry. In a long and complicated trial, it may be more appropriate
for a judge to intervene a greater number of times than in a shorter or more straightforward trial.
A judge’s inquiries may be more appropriate when a witness testifies about a topic that is
convoluted, technical, scientific, or otherwise difficult for a jury to understand. In contrast, when
a witness testifies on a clear or straightforward issue, judicial questioning is less warranted, even
if the testimony occurs within the context of a lengthy trial, or one that involves other complex but
unrelated matters. Said differently, when testimony deals with a particular issue or topic that is
not complicated or complex, the utility of judge-led questioning is more limited. Accordingly,
judicial partiality may be exhibited when an imbalance occurs with respect to either the frequency
of the intervention or the manner of the conduct.
         3. In this case, the trial judge repeatedly challenged Taylor’s clear, responsive testimony
in a manner that closely resembled prosecutorial cross-examination. The questions cast suspicion
on Taylor’s testimony and his reasons for being on the stand, which impeached and undermined
Taylor’s general credibility. Moreover, the questioning did not clarify any of the issues or produce
fuller testimony. Although the judge’s questioning of Taylor alone weighed in favor a
determination that the court pierced the veil of judicial impartiality, aspects of the judge’s
questioning of Lee and Colley were similarly problematic. The judge’s questions impermissibly
drilled into defendant’s alibi defense and were inappropriately designed to assess the believability
of witnesses presented in support of that defense. In addition, the judge’s questions were
imbalanced in both frequency and manner, decidedly in the prosecution’s favor. In sum, the nature
of the trial judge’s questioning of defendant’s key alibi witness, Taylor, the judge’s tone and
demeanor during the questioning, the scope of the intervention in light of the relatively
straightforward testimony at issue, and the imbalanced direction of the intervention, all support the
conclusion that the judge pierced the veil of judicial impartiality. Although the judge issued
curative instructions to the jury, the judge’s words repeatedly conflicted with his actions
throughout the trial. Consequently, the curative instructions were not sufficient to overcome the
partiality the judge exhibited against defendant. Considering the totality of the circumstances, it
was reasonably likely that the judge’s questioning of Taylor improperly influenced the jury by
creating an appearance of advocacy or partiality against defendant. Accordingly, the judge’s
improper questioning of Taylor pierced the veil of judicial impartiality and violated defendant’s
constitutional right to a fair trial under Stevens.

       Reversed and remanded for a new trial.

        Justice MARKMAN, joined by Justice ZAHRA, concurring in the judgment, agreed with the
majority that certain aspects of the trial judge’s questioning were inappropriate and concluded that
defendant was entitled to a new trial for the reasons stated in Justice ZAHRA’s concurring opinion,
which Justice MARKMAN joined in full. Justice MARKMAN wrote separately to emphasize that the
goal of judicial questioning is to assist the jury in its truth-seeking function without compromising
the jury’s ability to independently render a verdict. Trial judges should not be reluctant, or even
hesitant, to employ judicial questioning under MRE 614(b) in order to assist the jury in its truth-
seeking function as long as the questioning does not signal to the jury the judge’s personal opinion
such that it erodes the jury’s role as fact-finder. Judges have broad discretion to question witnesses
within those boundaries, even if the questions touch on the credibility of the witness or reveal
evidence that is damaging to a party’s case. The key inquiry is whether the questioning signals to
the jury the judge’s personal opinion as to the veracity of the witness or as to the strength or
weakness of a party’s case, not whether the question itself touches upon issues of credibility or is
intended to, or results in, harm to a particular party’s case. Because trial judges are generally better
positioned than appellate judges to determine whether additional questioning would best aid the
jury, appellate courts should afford reasonable deference to a trial judge’s decision to question
witnesses. Moreover, notwithstanding references to the Code of Judicial Conduct in Stevens and
the majority opinion in this case, improper questioning that entitles a party to a new trial should
only rarely result in a judicial-disciplinary proceeding. Trial judges are entitled to a strong
presumption that any improper judicial questioning was undertaken in good faith and does not
more generally reflect on their fitness for the bench. Justice MARKMAN wrote separately to express
his concern that the majority’s negative tone toward judicial questioning and overly aggressive
appellate review, including its overly casual references to the Code of Judicial Conduct, could
make members of the bench hesitant to use their authority under MRE 614(b) to interrogate
witnesses and thereby further the truth-seeking function of the criminal trial.

       Justice ZAHRA, joined by Justice MARKMAN, concurring in the judgment, agreed with the
majority that defendant was entitled to a new trial but disagreed that the case should be resolved
under Stevens. Courts should not reach constitutional issues in cases that can be resolved on
nonconsitutional grounds, and this case could have been resolved on nonconstitutional grounds.
Specifically, relief should have been granted because the trial judge abused his discretion under
MRE 614(b) when he posed several of his questions to Taylor, a key alibi witness for defendant,
and when he intervened extensively. Because Taylor’s credibility and veracity were necessary to
defendant’s alibi defense, it was more probable than not that the jury would have acquitted
defendant but for the judge’s improper questioning.




                                    ©2019 State of Michigan
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan



OPINION
                                                    Chief Justice:                 Justices:
                                                     Bridget M. McCormack          Stephen J. Markman
                                                                                   Brian K. Zahra
                                                    Chief Justice Pro Tem:         Richard H. Bernstein
                                                     David F. Viviano              Elizabeth T. Clement
                                                                                   Megan K. Cavanagh


                                                                     FILED July 17, 2019



                               STATEOFMICHIGAN

                                       SUPREME COURT


  PEOPLE OF MICHIGAN,

                 Plaintiff-Appellee,

  v                                                                  No. 154684

  KAREEM AMID SWILLEY, JR.,

                 Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 BERNSTEIN, J.
       In this case, we consider whether the trial judge’s conduct pierced the veil of judicial

 impartiality, depriving defendant of a fair trial. We conclude that it did. Considering the

 totality of the circumstances, we conclude that it was reasonably likely that the judge’s

 questioning of defendant’s alibi witness improperly influenced the jury by creating an

 appearance of advocacy or partiality against defendant, in violation of our decision in

 People v Stevens, 498 Mich. 162; 869 NW2d 233 (2015). Accordingly, we reverse the

 judgment of the Court of Appeals and remand this case for a new trial.
                      I. FACTS AND PROCEDURAL HISTORY

       This case arises from the shooting death of DaVarion Galvin. Defendant, Kareem

Amid Swilley, Jr., and his codefendants, John Henry Granderson, Terrance Demon-Jordan

Thomas, Jr., and Derell Martin, were tried jointly on charges related to the shooting. A

jury ultimately convicted defendant of first-degree premeditated murder, MCL

750.316(1)(a); conspiracy to commit murder, MCL 750.157a; three counts of assault with

intent to commit murder, MCL 750.83; carrying a dangerous weapon with unlawful intent,

MCL 750.226; and six counts of possession of a firearm during the commission of a felony

(felony-firearm), MCL 750.227b.1

       Galvin’s shooting occurred on November 21, 2012. On that date, at approximately

2:30 p.m., Galvin, Willie Youngblood, Joshua Colley, and Marcus Lively were walking in

the Bloomfield neighborhood in Saginaw, Michigan.2 A dark-colored Saturn approached

the group, and the occupants of the vehicle opened fire. Colley and Lively took cover, and

they were not shot. Youngblood was struck once in the stomach but fled the scene and

survived. Galvin was struck by multiple bullets and died in the hospital shortly thereafter.

The police found nine-millimeter and .40-caliber shell casings at the location of the

shooting. The car used in the drive-by shooting was later recovered, and a fingerprint on

the vehicle matched that of codefendant Granderson.


1
 Codefendants Granderson and Thomas were convicted of the same charges as defendant.
Thomas was also convicted of being a felon in possession of a firearm, MCL 750.224f, and
of a seventh count of felony-firearm. Codefendant Martin was found not guilty of all
charges.
2
 Evidence at trial suggested that Galvin, Youngblood, Colley, and Lively were members
of a local gang and that defendant and his codefendants were members of a rival gang.


                                             2
      On December 25, 2012, about a month after the November 2012 shooting, an

unknown person fired shots at the home that defendant shared with his grandmother. Police

went to the home and saw four men running. Three stopped: defendant, codefendant

Thomas, and Jamar Swilley. Although the fourth man escaped, he was seen making a

throwing motion near the rear of a house. Two rifles were later recovered from under the

porch of that home. In a nearby parking lot, the police also found a loaded nine-millimeter

handgun with casings that matched those found at the scene of the November 2012

shooting. DNA recovered from the handgun matched that of codefendant Thomas.

      In the days after the November 2012 shooting, the police interviewed Youngblood,

who described the car used in the shooting as a black or blue midsize vehicle. The police

showed Youngblood a photo array containing images of defendant and his codefendants,

but Youngblood did not identify any of them as the perpetrators. However, Youngblood’s

account changed about a year later, after he was detained on a misdemeanor warrant. At

the time, the police were also investigating Youngblood for possible involvement in a

September 2013 shooting at the Cass River Market in Saginaw. During subsequent

questioning, Youngblood suddenly named defendant and his codefendants as the

perpetrators of the November 2012 shooting. Youngblood repeated these claims at the

preliminary examination in this case, testifying that codefendant Granderson was the driver

of the vehicle, that codefendant Thomas was in the front passenger seat, that defendant sat

behind codefendant Thomas, and that a fourth man was also in the vehicle. He also testified

that everyone in the vehicle had guns, except Granderson. Youngblood claimed that he

had known defendant and codefendant Thomas before the shooting and that he had looked

them up on Facebook to get their real names.


                                            3
       At trial, Youngblood changed his story yet again.          On direct examination,

Youngblood claimed that when the car approached, he only saw guns and the men’s hair

styles but that he did not know the perpetrators’ names or see defendant in the car.

Youngblood acknowledged his contradictory preliminary-examination testimony, but he

maintained that other people had told him that defendant and his codefendants were

involved in the shooting and that he did not personally recognize any of the men on the day

of the incident. Youngblood later conceded that he could not positively identify defendant

as being in the car and that it would not surprise him if defendant had not actually been in

the car. Youngblood also admitted that he grew up being told that he should not speak

with the police or testify in court and that he was worried his family would be retaliated

against for him doing so. He acknowledged that he was testifying in exchange for a cap

on his sentence arising from the Cass River Market shooting.

       Defendant asserted an alibi defense, claiming that at the time of the shooting, he

was at city hall with his grandmother, Alesha Lee, his grandmother’s fiancé, Philip Taylor,

and defendant’s sister, Marcel Swilley. Both Taylor and Lee testified. Phone records from

the day of the incident were also introduced at trial. The phone records showed that

defendant received a text message from codefendant Thomas at 1:57 p.m., asking

defendant to call him. At 2:35 p.m., defendant sent a text to an unidentified person asking,

“[W]hat’s up?” At 2:44 p.m., defendant texted another unidentified person, informing the

person that he was going down to city hall to transfer property. At 2:48 p.m., Thomas

texted defendant, “[B]ekupp.”     Defendant responded, asking, “[H]ow many down?”

Thomas answered at 2:50 p.m., “[A]bout three.”




                                             4
         At the close of trial, defendant was convicted as noted above. The trial judge

sentenced defendant to concurrent prison terms of life without parole for conspiracy to

commit murder, 37 to 75 years for first-degree premeditated murder, 18 to 36 years for

each count of assault with intent to commit murder, and 38 months to 5 years for carrying

a dangerous weapon with unlawful intent. These sentences were to be served consecutively

to six concurrent terms of 2 years in prison for the felony-firearm convictions.

         On appeal in the Court of Appeals, defendant raised several issues, including that

the trial judge’s questioning of witnesses denied him a fair and impartial trial. In an

unpublished per curiam opinion, the Court of Appeals rejected that claim. People v

Granderson, unpublished per curiam opinion of the Court of Appeals, issued September

13, 2016 (Docket Nos. 325313, 325530, and 325806).3 The Court of Appeals affirmed

defendant’s convictions but remanded the case for a correction of defendant’s sentence for

conspiracy to commit murder.4

         Defendant filed an application for leave to appeal in this Court.5 On September 27,

2018, we ordered oral argument on the application. People v Swilley, 503 Mich. 868 (2018).




3
    The Court of Appeals consolidated defendant’s appeal with those of his codefendants.
4
 The Court of Appeals instructed that the sentence for conspiracy to commit murder be
amended to life with the possibility of parole. Granderson, unpub op at 29.
5
  Codefendants Granderson and Thomas filed separate applications for leave to appeal in
this Court. Those applications were held in abeyance. See People v Granderson, 917
NW2d 407 (2018); People v Thomas, 917 NW2d 84 (2018).


                                              5
             II. THE TRIAL JUDGE’S QUESTIONING OF WITNESSES

       In this appeal, defendant argues that the trial judge’s questioning of witnesses

pierced the veil of judicial impartiality, depriving him of a fair trial. Particularly at issue

is the trial judge’s questioning of three witnesses—Taylor, Lee, and Colley.

       We note that at the start of trial, the trial judge issued preliminary instructions with

respect to the judge’s questioning of witnesses: “I may ask some questions of the witnesses

myself. These questions are not meant to reflect my opinion about the evidence. If I ask

a question, my only reason would be to ask about things that may not have been fully

explored.” At the close of trial, during his final instructions to the jury, the trial judge

explained that he did not intend to express any opinion on the case and that if the jurors

believed such an opinion had been conveyed, they should disregard it.

                                   A. PHILIP TAYLOR

       Taylor’s testimony was central to defendant’s alibi defense. On direct examination

by defense counsel, Taylor testified extensively about the time line of events on November

21, 2012, from his perspective. Taylor recalled that he, along with Lee, defendant, and

defendant’s sister, visited city hall to transfer a piece of property to defendant and

defendant’s sister. Taylor explained that the property, a home, had initially been in Lee’s

name but that it had since been transferred to Taylor’s name. Lee wanted legal title

transferred to defendant and defendant’s sister because Lee had been diagnosed with cancer

and wanted to ensure that the home went to her grandchildren. Taylor elaborated, stating

that they

       [w]ent down there to [city hall] that day and had the house signed over out
       of my name into [defendant’s] and [defendant’s sister’s] name.



                                              6
                                          * * *

               Must have left the house right around about 2:00. Got down there—I
       think about three departments down there. I might have paid my water bill
       and then went to sign—got their name signed off at the front desk up there.
       Everybody had to show their ID to get their name signed over. Then we left
       there, and we got it notarized.

A quitclaim deed stamped November 21, 2012, was entered into evidence, bearing the

signatures of defendant, defendant’s sister, and Taylor, with Taylor’s signature notarized.6

Taylor further testified that at some point during the family’s outing, defendant received a

phone call. Taylor recalled that after receiving the call, defendant said that he was glad he

was with Taylor “because something just went down, and they probably would try to blame

it on me.” After leaving city hall, the family went to Taylor’s bank to get a printout of

Taylor’s account details. The family then went to a Chinese restaurant before returning

home around 5:00 p.m.

       On cross-examination, the prosecution revisited the details of these events,

questioning Taylor comprehensively about his testimony that defendant was with him on

the afternoon of November 21, 2012. Among other details, Taylor indicated, as he had

during direct examination, that he was unsure whether he had paid his water bill that day

and reiterated that the main reason the family had gone to city hall was to transfer the

property out of his name and into the names of defendant and defendant’s sister. Taylor

repeated that defendant had received a phone call and that afterward, defendant had

commented that he was glad to be with Taylor because something had happened that might



6
 A Saginaw city administrator testified that the deed was entered into the city’s computer
system at 3:42 p.m. on November 21, 2012.


                                             7
be blamed on defendant. Taylor also stated that he did not hear defendant’s phone ring,

possibly because defendant had the phone on vibrate.

      After direct examination, cross-examination, and redirect examination, the judge

signaled that he had some questions for Taylor: “I have some questions. I want to stress to

the jury, I have no preference, again, on—as a result of the questions I’m asking.” The

judge then proceeded to question Taylor extensively. The judge first asked Taylor to

clarify whether the transferred property was in his name or in Lee’s name. Taylor repeated

his testimony that title had previously been transferred from Lee’s name to his name and

that Lee wanted him to transfer the property to the grandchildren’s names because of her

cancer diagnosis. The judge continued:

             The Court: But wait a minute. I’m getting confused. Legally, who
      had the title to that house?

              [Taylor]: [Defendant] and [defendant’s sister] got it right now.

             The Court: All right. Prior to November 21st, whose name was the
      house in?

              [Taylor]: My name.

              The Court: All right. Back to my point. If she got sick, was she on
      the title at all at that point?

              [Taylor]: No.

            The Court: When you say it was her house—I’m sorry. Are you
      married, or were you married to her at that time?

              [Taylor]: No, we’ve just been going together.

              The Court: That’s where I am getting confused then.

              [Taylor]: But it was—

              The Court: How did you get the house if you say it was her house?


                                             8
               [Taylor]: It was—

              [Defense Counsel]: Your Honor, I’ve got to object. That’s been asked
       and answered. He said that she put the house in his name, and then she said
       that she wanted—after she found out that she was sick that she wanted the
       house in the kids’ name, and that’s what he did.

             The Court: Well, that isn’t what I’m hearing. On November 21st of
       2012, was the house legally in your name at that point?

       Switching gears, the judge probed Taylor’s account of the family’s activities. The

judge first asked how the family got to city hall and questioned defendant’s whereabouts

the night before. Despite the fact that Taylor had indicated on several occasions that he

was unsure whether he had paid the water bill, the judge asked Taylor if he paid the water

bill before the property transfer was made. Taylor repeated that he was not sure whether

he had paid the water bill. But the judge pressed further, asking whether Taylor had

received a receipt of payment, whether the receipt was timestamped, and whether Taylor

had the receipt. Taylor replied, once again, that he did not know if he had even paid the

bill on that day.

       The judge then quizzed Taylor regarding his testimony that the family went to the

bank after leaving city hall. The judge asked where the bank was located and what Taylor

did at the bank. Taylor responded, as before, that he went to get a printout of his account

details. The judge then asked Taylor if he had a copy of that printout, which precipitated

the following exchange:

             [Defense Counsel]: Your Honor, I’ve got to object. It’s—I don’t
       know what you’re doing here. I have documents that we’ve entered into
       evidence that shows that he was there.

             The Court: You’ve alleged an alibi defense, and I want to—I’m going
       through—I want to know what this gentleman did. It’s not clear in my mind



                                            9
       whether he paid the bill that day. First he thought he paid it, now he didn’t
       pay it, went to the bank, and I’m entitled to ask questions.

              [Defense Counsel]: Your Honor, and I’ve got to object. I think you’re
       being very prosecutorial in this—

               The Court: Your objection is noted.

Over defense counsel’s objection, the judge continued to seek proof that Taylor went to

the bank. The judge asked whether Taylor got a “sheet” from the bank, where the sheet

was, whether there was a date on the sheet, and the name of the bank official he talked to

while there.

       The judge next investigated Taylor’s testimony that defendant had received a phone

call while with Taylor. In response to the judge’s question, Taylor repeated that he was

not sure of the exact time defendant received the call. The judge then stated:

               Okay. You don’t remember the phone ringing—and I’m not being
       critical of you. I just want to understand what you’re saying. You don’t
       remember the phone ringing, you don’t remember seeing [defendant] with
       the phone, but you do remember [defendant] saying he got a phone call and
       words to the effect, I’m glad I’m with you, because something happened or
       something went down?

Taylor reiterated that he did not hear defendant’s phone ring, positing again that defendant

had it on vibrate. The judge proceeded with various questions concerning what exactly

defendant had told Taylor after the phone call. At this point, Taylor paused, stating,

“[W]ait a minute, you trying to confuse me.” The judge pressed on, asking Taylor whether

he had sought more information from defendant about the phone call: “Okay. Did you say

what happened? Why? What do you mean, grandson? What are you talking about? Did

you say anything like that?”




                                            10
       The judge then targeted Taylor’s response to learning that defendant was a suspect

in the shooting.    When Taylor confirmed that he had learned about a warrant for

defendant’s arrest about six months to a year after the incident, the judge asked whether

Taylor did anything in response. When Taylor seemed confused by the question, the judge

asked, “Did you talk to [the police officers] at all and say, hey, you got the wrong guy, my

grandson was with me?” When Taylor answered that he had not, the judge replied, “Why

not?” Taylor explained that the police had not contacted him, to which the judge retorted,

“How would they know to call you?”

       Immediately after the judge’s questioning of Taylor, the jurors indicated that they

too had questions for Taylor. In essence, the jury submitted the following questions,

largely echoing the judge’s lines of inquiry:

        Do you know of any phone records of the call defendant received at city hall?

        Do you know who called defendant when you were at city hall?

        Is there proof that you were at the bank?

        If you have something that was printed out at the bank, do you have a copy of
         that document?

        Did you at any time see defendant with a phone in his hand? and

        Did you see defendant with anything at the city hall?

While reading the jury’s questions out loud, the judge noted the similarities: “I think these

are some of the similar questions I asked.”

                                    B. ALESHA LEE

       Although Lee was listed as a defense witness, the prosecution called her to testify

during its case-in-chief. With respect to defendant’s activities on November 21, 2012,


                                                11
Lee’s testimony largely paralleled Taylor’s, providing support for defendant’s alibi

defense. Lee testified that she went to city hall with Taylor, defendant’s sister, and

defendant to sign over property to defendant and defendant’s sister. Like Taylor, Lee

explained that she wanted the grandchildren to have the home in case her health declined.

Like Taylor, Lee recalled that the family filled out paperwork at city hall, went to the bank,

ate at a Chinese restaurant, and then returned home.

       After both the prosecution and the defense questioned Lee in detail regarding these

events, the judge also questioned the witness. The judge asked Lee which piece of property

she signed over to defendant, and who lived at the home. The judge then asked: “Okay.

Do you have any paperwork at all?” Defense counsel objected, indicating, “That’s for the

defense’s case. We have the case.” The judge answered: “I’m entitled to ask questions,

I’m not taking any position one way or the other. I could care less. This is for you to

decide. But if you’re going [sic] cover it in there, then I’ll withdraw the question.”

                                  C. JOSHUA COLLEY

       During its case-in-chief, the prosecution also called Colley, who had been with

Galvin when Galvin was shot. More than two months after the shooting, Colley was

interviewed by the police about what had occurred on that day. Colley provided a statement

describing the vehicle and its approach. Colley indicated that he saw three people with

guns lean out the window, and he described what happened as bullets were flying. But

Colley told the police that he was unable to identify any of the people in the vehicle. Colley

was shown a photo array containing images of defendant and his codefendants, but he did

not make an identification.




                                             12
       During direct examination at trial, Colley changed his account. Contrary to his

earlier statement, Colley testified that he, in fact, never saw the car from which shots were

fired. He instead claimed that he was texting on his phone when he heard gun shots, hit

the ground, and then “blacked out.” When the prosecutor confronted Colley with his earlier

statement, Colley claimed that he could not remember the details contained within the

statement because he was high on drugs at the time of the shooting. He claimed that the

information in the statement was based on what others had told him. Colley also testified

that neither he nor Youngblood knew who the shooters were: “I told him I don’t know. I

said I asked him. He said he didn’t know. So he never—he never seen no faces, man.”

After direct examination, cross-examination by all the defense attorneys, redirect

examination, recross-examination, and a second redirect examination by the prosecutor,

the judge indicated that he too had some questions.

       First, the judge sought to confirm with one of the attorneys the length of Colley’s

statement. After being informed that it was 38 pages long, the judge confronted Colley:

              The Court: Thirty-eight pages. So you talked to these police officers
       for 38 pages, and they’ve asked you about all these questions and answers
       that you gave, and you’re saying now none of that is correct?

              [Colley]: I don’t remember none of that, sir. Like I said, I told you all
       what I remember. I was high from Promethazine, Codeine, marijuana and
       Xanax. That cause some blackouts.

             The Court: But one of your dear friends, your home boys as you called
       him, was murdered that day in front of you—

              [Colley]: Right.

              The Court: —laying [sic] on the ground bleeding to death, and you
       believe it’s important to talk to the police after and let them know what you
       know happened?



                                             13
             [Colley]: Right.

            The Court: And you did talk to them and you heard what you told
      them at that time.

             [Colley]: But I was going on what somebody else had told me.

              The Court: Did you at any time in that statement tell them, I don’t—
      that I don’t know what happened?

             [Colley]: No.

            The Court: You didn’t say, hey, I don’t know, I don’t know, I don’t
      know, I don’t know. You gave these other answers, correct?

            [Colley]: I told you, man. I was high off Promethazine, Codeine,
      marijuana and Xanax.

      Not finished, the judge then asked the prosecutor directly, “Did anyone in that

statement . . . did he—did he give a response, I don’t know, I was high[?]” Defense

counsel for codefendant Granderson interjected that he did not believe it was procedurally

correct to ask the prosecutor such a question, but the judge insisted that he could ask

questions to “shorten this up.” The judge returned to Colley, stating, “Are you saying that

when these questions were asked of you at [sic] the officer back at the time you gave the

statement you said, I don’t know, I was high?” Colley began, “Listen, I—” but was

interrupted by the judge as follows: “That wasn’t your answer, was it?” Colley said, “No,

I was going on what somebody else told me.” The judge replied, “Did you tell them that?”

Colley admitted that he had not.

      Next, the judge inquired into gang associations, first asking whether Colley was

friends with defendant and the codefendants. Colley responded that they were not and that

it had surprised him that defendant and his codefendants were charged because no one had

known the identities of the shooters. The judge then asked, “So you have no problem if



                                            14
Ranger—excuse me, if Officer Shaft, excuse me, were to put you in cells with [defendant’s

rival gang]?” Colley answered that he would not have a problem. The judge instructed

the prosecutor to redisplay a photograph that allegedly showed several individuals making

gang signs. Defense counsel objected: “Your Honor, with all respect, I’ve got to object to

this. It appears to me as though the judge is taking the role of the prosecutor.” The judge

replied: “Not at all. I have no interest in this case and the outcome. I’ve instructed you on

that before, I’m instructing you again, and the Court is entitled to ask questions. I’m

entitled to summarize the evidence if I want, and I’m not doing that.” The judge proceeded

to ask Colley what his friends were doing with their hands in the photographs, and Colley

answered that they were just making signals. The judge concluded, “I don’t have anything

further.”

                             III. STANDARD OF REVIEW

       The question whether a judge’s conduct has “denied a defendant a fair trial is a

question of constitutional law that this Court reviews de novo.” Stevens, 498 Mich. at 168.

“When the issue is preserved and a reviewing court determines that the trial judge’s

conduct pierced the veil of judicial impartiality, the court may not apply harmless-error

review.” Id. at 164.7 Rather, “once a reviewing court has concluded that judicial

misconduct has denied the defendant a fair trial, a structural error has occurred and

automatic reversal is required.” Id. at 168, citing Arizona v Fulminante, 499 U.S. 279, 309;

111 S. Ct. 1246; 113 L. Ed. 2d 302 (1991).



7
 In this case, defendant’s claim is preserved because defendant objected to the judge’s
questioning at trial.


                                             15
                                      IV. ANALYSIS

       In Stevens, this Court established the appropriate standard for determining when a

trial judge’s conduct in front of a jury has deprived a party of a fair and impartial trial. “A

trial judge’s conduct deprives a party of a fair trial if the conduct pierces the veil of judicial

impartiality.” Stevens, 498 Mich. at 164. “A judge’s conduct pierces this veil and violates

the constitutional guarantee of a fair trial when, considering the totality of the

circumstances, it is reasonably likely that the judge’s conduct improperly influenced the

jury by creating the appearance of advocacy or partiality against a party.” Id. at 171.

       Evaluating the totality of the circumstances is a fact-specific analysis that involves

a consideration of various factors. Id. at 171-172. The Stevens Court instructed:

       In evaluating the totality of the circumstances, the reviewing court should
       inquire into a variety of factors including, but not limited to, the nature of the
       trial judge’s conduct, the tone and demeanor of the judge, the scope of the
       judicial conduct in the context of the length and complexity of the trial and
       issues therein, the extent to which the judge’s conduct was directed at one
       side more than the other, and the presence of any curative instructions, either
       at the time of an inappropriate occurrence or at the end of trial. [Id. at 164.]

Because this list of factors is nonexhaustive, a reviewing court “may consider additional

factors if they are relevant to the determination of partiality in a particular case.” Id. at

172. “[T]he aggrieved party need not establish that each factor weighs in favor of the

conclusion that the judge demonstrated the appearance of partiality for the reviewing court

to hold that there is a reasonable likelihood that the judge’s conduct improperly influenced

the jury.” Id. “The reviewing court must consider the relevance and weigh the significance

of each factor under the totality of the circumstances of the case.” Id. “Ultimately, the

reviewing court should not evaluate errors standing alone, but rather consider the

cumulative effect of the errors.” Id. at 171-172.

                                               16
                    A. THE NATURE OF THE JUDICIAL CONDUCT

         In reviewing claims of judicial partiality, a reviewing court must first examine “the

nature or type of judicial conduct itself.” Id. at 172. Improper judicial conduct may come

in many forms, including “belittling of counsel, inappropriate questioning of witnesses,

providing improper strategic advice to a particular side, biased commentary in front of the

jury, or a variety of other inappropriate actions.” Id. at 172-173. In this case, we are

concerned with the trial judge’s questioning of witnesses.

         In Stevens, we noted that under MRE 614(b), a trial judge is generally permitted to

ask questions of witnesses.8 Id. at 173. But we warned that judicial questioning has

boundaries. Id. at 174. “[T]he central object of judicial questioning should be to clarify.”

Id. at 173 (emphasis added). “Therefore, it is appropriate for a judge to question witnesses

to produce fuller and more exact testimony or elicit additional relevant information.” Id.

A judge may intervene in a trial to expedite matters, prevent unnecessary waste of time, or

clear up an obscurity. Id. at 174, citing Code of Judicial Conduct, Canon 3(A)(8).9

         However, “undue interference, impatience, or participation in the examination of

witnesses, or a severe attitude on the judge’s part toward witnesses . . . may tend to prevent

the proper presentation of the cause, or the ascertainment of truth in respect thereto[.]”

Stevens, 498 Mich. at 174, quoting former Canon 3(A)(8) (quotation marks omitted). See

also People v Bigge, 297 Mich. 58, 70; 297 N.W. 70 (1941) (“It is well known that jurors in




8
 MRE 614(b) permits a court to “interrogate witnesses, whether called by itself or by a
party.”
9
    Canon 3(A)(8) was renumbered to 3(A)(12) on October 25, 2018. 503 Mich ___ (2018).


                                              17
a criminal case may be impressed by any conclusion reached by the judge as to the guilt of

the accused.”). Therefore, a judge should not “exhibit disbelief of a witness intentionally

or unintentionally” or “ ‘permit his own views on disputed issues of fact to become

apparent to the jury.’ ” Stevens, 498 Mich. at 174 (citation omitted). “A judge should

avoid questions that are intimidating, argumentative, or skeptical.” Id. at 175. See also

People v Wilder, 383 Mich. 122, 124; 174 NW2d 562 (1970). In other words, it is

appropriate for a judge to ask questions of a witness that are designed to make clearer

otherwise unclear, vague, or confusing testimony. Stevens, 498 Mich. at 173, 175-176;

People v Young, 364 Mich. 554, 558; 111 NW2d 870 (1961) (noting that a judge’s authority

“encompasses a right to question a witness for the purpose of shedding light on something

unclear in the testimony”); Simpson v Burton, 328 Mich. 557, 564; 44 NW2d 178 (1950)

(noting that a trial judge may ask “appropriate questions to produce fuller and more exact

testimony”). But it is not the role of the court to impeach a witness or undermine a

witness’s general credibility. Stevens, 498 Mich. at 174; Simpson, 328 Mich. at 564

(“[G]reat care should be exercised that the court does not indicate its own opinion and does

not lay undue stress upon particular features of a witness’[s] testimony that might, in the

eyes of the jury, tend to impeach him.”). A judge’s responsibilities do not include

emphasizing or exposing potential weaknesses in a witness’s testimony or conveying the

judge’s personal view on whether a witness should be believed. Stevens, 498 Mich. at 174-

175; Young, 364 Mich. at 558 (noting that a judge’s questions or comments should not place

“his great influence on one side or the other in relation to issues which our law leaves to

jury verdict”); Loranger v Jageman, 169 Mich. 84, 86; 134 N.W. 967 (1912) (finding that

the defendant was deprived of a fair and impartial trial when “questions of fact were not


                                            18
allowed to go to the jury free from the opinion of the trial judge in relation to them”); Code

of Judicial Conduct, Canon 3(A)(12) (“A judge . . . should not be tempted to the

unnecessary display of learning or a premature judgment.”). Rather, in an adversarial

system, it is the litigants’ job to demonstrate to the jury, through questioning or other

means, that the testimony of a particular witness is incredible, unsubstantiated, or

contradictory. Questions from a judge that are designed to emphasize or expose incredible,

unsubstantiated, or contradictory aspects of a witness’s testimony are impermissible.

Stevens, 498 Mich. at 174-175; Young, 364 Mich. at 558-559; Loranger, 169 Mich. at 86.

       With this in mind, we examine the judge’s questioning of witnesses in this case,

beginning with the judge’s treatment of Taylor. As previously noted, Taylor’s testimony

was central to defendant’s alibi defense, providing support for defendant’s claim that he

was with his family at city hall when Galvin was shot at a different location. In its decision,

the Court of Appeals acknowledged that the judge’s questioning of Taylor was extensive

but justified the conduct by characterizing Taylor’s testimony as unclear and confusing.

Granderson, unpub op at 28. We disagree with that assertion.

       To the contrary, Taylor’s testimony was clear, simple, and straightforward,

providing a consistent time line of events during the afternoon in question. Taylor

explained that he went to city hall with Lee, defendant, and defendant’s sister around

2:00 p.m. to transfer the property. He explained who owned the home and provided the

reason Lee wanted the property transferred. He testified that the transfer was completed

soon thereafter, and defense counsel entered documentation into evidence to substantiate

that testimony. Taylor also indicated, unequivocally and on several occasions, that he

could not recall whether he paid his water bill while at city hall. He explained that the


                                              19
family subsequently went to the bank, ate at a Chinese restaurant, and then returned home.

There was nothing confusing, vague, or disjointed about this series of events. Rather, it

was sequential and detailed. In short, Taylor’s testimony was clear.

       Whether Taylor’s testimony was believable is a different question, the answer to

which was critical for both the defense and the prosecution. The defense needed the jury

to credit Taylor’s testimony to bolster defendant’s claim that he was elsewhere when

Galvin was shot. Conversely, the prosecution sought to cast doubt on Taylor’s credibility

to weaken defendant’s alibi claim.         Indeed, the prosecution cross-examined Taylor

extensively to this effect, revisiting the details of his account, testing his memory of the

events, and challenging his overall credibility. It was certainly within the role of the

prosecutor to challenge Taylor in this fashion; but it was not within the role of the judge.

Yet, that is exactly what the judge did. The judge rigorously questioned Taylor in a manner

that more closely resembled prosecutorial cross-examination, rather than a mere attempt at

clarification. Despite the fact that Taylor had detailed the events several times during

examination by the attorneys, the judge revisited those details in a way that undermined

Taylor’s credibility. For instance, the judge requested that Taylor provide a printout

evidencing his transactions at the bank, suggesting to the jury that if he could not, his

testimony was not credible. Similarly, the judge requested a receipt from Taylor to validate

that he had paid the water bill. When defense counsel objected, the judge responded in a

way that reflected an erroneous belief that the judge’s questioning had no bounds: “You’ve

alleged an alibi defense, . . . [and] it’s not clear in my mind whether he paid the bill that

day. First he thought he paid it, now he didn’t pay it, . . . and I’m entitled to ask questions.”

We explicitly denounced such a judicial overstep in Stevens. See Stevens, 498 Mich. at


                                               20
183. It was not the trial judge’s job to drill into defendant’s alibi defense or to assess the

believability of witnesses presented in support of that defense. Credibility is properly

tested in the crucible of cross-examination, not by judicial inquisition. See Stevens, 498
Mich. at 174; Simpson, 328 Mich. at 564.10

       In his questions about the water bill, the judge not only took an impermissible swipe

at Taylor’s credibility but also mischaracterized the witness’s testimony on this point.

Taylor had consistently stated that he was unsure whether he had paid the water bill. A

lack of memory is not equivalent to a lack of clarity. To the contrary, Taylor was very

clear; he was unsure whether he paid the water bill. Instead of letting this unambiguous

testimony stand, the judge reframed the testimony as if Taylor had claimed that he had paid

the bill. In doing so, rather than clarifying unclear testimony, the judge actually created

confusion where there was none. Moreover, the judge suggested that it was the witness

who had been inconsistent, undermining Taylor’s veracity.           Whether intentional or

unintentional, this mischaracterization both prevented a “ ‘proper presentation of the

cause’ ” and weakened Taylor’s testimony in a manner that might impeach him. Stevens,
498 Mich. at 174, quoting former Canon 3(A)(8); Simpson, 328 Mich. at 564. The judge

injected similar confusion into Taylor’s clear explanation of who initially owned the

property, suggesting incorrectly that Taylor had testified that the property was in Lee’s

name. Defense counsel objected, noting that Taylor had actually testified that the property



10
  The Court of Appeals acknowledged that “many of the trial court’s questions could have
been interpreted as challenging Taylor’s memory and veracity,” and that “the jury could
have viewed the trial court’s questioning of Taylor as having expressed an opinion on his
veracity.” Granderson, unpub op at 28.


                                             21
was in his own name, but the court rejected that correction: “Well, that isn’t what I’m

hearing.” Again, the judge both mischaracterized Taylor’s testimony and inappropriately

displayed his own personal view on the consistency of Taylor’s explanations. See Stevens,
498 Mich. at 174-175; Young, 364 Mich. at 558.

       But that was not all. Next, the judge cast suspicion on Taylor’s reason for being on

the stand. Despite the fact that Taylor’s motive for testifying had nothing to do with the

clarity of his testimony, the judge implied that Taylor was attempting to cover up for

defendant. The judge asked whether Taylor had reported to the police immediately after

learning defendant was a suspect: “Did you talk to [the police officers] at all and say, hey,

you got the wrong guy, my grandson was with me?” The judge then questioned why Taylor

had not done so. Not subtly, the judge was suggesting to the jury that there was an

appropriate response, and because Taylor had not taken that approach, his entire testimony

was suspect. Although this might be an effective line of inquiry for the prosecution, it was

an entirely inappropriate one for the judge. See Stevens, 498 Mich. at 174-175; Young, 364
Mich. at 558; People v Cole, 349 Mich. 175, 196; 84 NW2d 711 (1957); Loranger, 169
Mich. at 86; Canon 3(A)(12). The judge also signaled to the jury that Taylor’s testimony

about defendant receiving a phone call might be a lie: “You don’t remember the phone

ringing, you don’t remember seeing [defendant] on the phone, but you do remember

[defendant] saying he got a phone call and words to the effect, I’m glad I’m with you,

because something happened or something went down?” This can hardly be characterized

as a question, and it was certainly an undisguised attempt to impeach Taylor. The judge

may not have believed Taylor, but that was not for him to broadcast to the jury. Stevens,




                                             22
498 Mich. at 174; Young, 364 Mich. at 558-559; Simpson, 328 Mich. at 564; Loranger, 169
Mich. at 86.

       Finally, although not necessary to reach our conclusion, we note that none of this

was lost on the jury. Immediately after the judge’s questioning of Taylor, the jury

submitted questions that focused precisely on the points emphasized by the judge. The

inquiries included asking for a copy of a bank printout, whether Taylor saw defendant

speaking on the phone, and who was on the other end of the line. The similarity was so

obvious and striking that the judge himself commented on it. This manifests a fundamental

concern we expressed in Stevens: “Because jurors look to the judge for guidance and

instruction, they are very prone to follow the slightest indication of bias or prejudice upon

the part of the trial judge.” Stevens, 498 Mich. at 174 (quotations marks and citation

omitted).

       In sum, the judge’s questioning of Taylor did not serve to clarify any of the issues

or produce fuller testimony but, instead, served to impeach and to undermine the witness’s

general credibility. See id. at 173-175; Simpson, 328 Mich. at 564. The judge’s inquiry

emphasized potential weaknesses in Taylor’s testimony and disclosed what the jury likely

interpreted as the judge’s personal view on whether the witness should be believed. Thus,

the questioning was impermissible. See Stevens, 498 Mich. at 174-175; Young, 364 Mich.

at 558; Simpson, 328 Mich. at 564; Loranger, 169 Mich. at 86; Canon 3(A)(12). For these

reasons, the judge’s questioning of Taylor weighs in favor of concluding that the judge

pierced the veil of judicial impartiality.

       The judge’s questioning of Taylor alone is enough to weigh this factor in favor of a

determination that the court pieced the veil of judicial impartiality. But in considering the


                                             23
totality of the circumstances, we also note that aspects of the judge’s questioning of Lee

and Colley were similarly problematic.        Lee’s testimony, like Taylor’s, supported

defendant’s alibi defense. And Lee’s testimony, like Taylor’s, was clear. She testified

about a series of factual events that occurred on November 21, 2012, from her perspective.

Rather than allow this unambiguous testimony to stand, the judge tested Lee’s account.

Similar to his questions to Taylor regarding the bank printout, the judge requested physical

proof from Lee that the property had been transferred: “Okay. Do you have any paperwork

at all?” The judge’s suggestion here was that if Lee did not have documentation, her

testimony should be viewed with skepticism. Again, rather than clarifying an unclear

matter, the judge was attempting to expose incredible or unsubstantiated testimony,

permitting his view on a disputed issue to become evident to the jury. See Stevens, 498
Mich. at 174; Young, 364 Mich. at 558-559.

       Likewise, several aspects of the judge’s examination of Colley were not clarifying

in nature but were, instead, argumentative, reflected skepticism, and undermined the

witness’s credibility. See Stevens, 498 Mich. at 174-175; Wilder, 383 Mich. at 124. Colley

testified that he did not see the vehicle approach, did not see the occupants inside the car,

and did not remember what happened during the shooting itself, all in contrast to details

provided in his prior statement. This could be considered a weakness in Colley’s trial

testimony, one that the prosecution indeed emphasized during its examination of the

witness.

       However, the judge inappropriately participated in the adversarial process by

engaging the witness in a way that further emphasized this potential weakness: “So, you

talked to these police officers for 38 pages, and they’ve asked you about all these questions


                                             24
and answers that you gave, and you’re saying now none of that is correct.” The judge then

underscored his own disbelief of Colley’s explanation: “But one of your dear friends, your

home boys as you called him, was murdered that day in front of you[.]” As with Taylor,

the judge’s subsequent inquiry employed recognizable cross-examination techniques, with

the judge posing leading questions in a way that cast further doubt on Colley’s trial

testimony. At one point, the judge even invited the prosecutor to weigh-in, asking the

prosecutor directly whether Colley had ever told anyone that he was high at the time of the

shooting. The inappropriateness of this solicitation was immediately recognized and

objected to by codefendant Granderson’s defense counsel.

       And finally, as he had done with Taylor, the judge again targeted a witness’s

underlying motive for testifying in defendant’s favor. The trial judge implied that Colley

was scared of defendant and his codefendants, posing his own subtle threat to Colley to

make this point: “So you have no problem if . . . Officer Shaft . . . were to put you in cells

with [defendant’s rival gang]?” This intimidating question and severe attitude toward the

witness was patently inappropriate. See Stevens, 498 Mich. at 174-175; Wilder, 383 Mich.

at 124; Canon 3(A)(12). As with Taylor and Lee, it was the prosecution’s job to highlight

any incredible, unsubstantiated, or contradictory aspects of Colley’s testimony, but it was

not within the purview of the judge. See Stevens, 498 Mich. at 174-175.

       For these reasons, the nature of the judge’s conduct weighs in favor of concluding

that the judge pierced the veil of judicial impartiality.




                                              25
                  B. THE TONE AND DEMEANOR OF THE JUDGE

       Next, we examine the tone and demeanor of the trial judge. Id. at 172. Often, “this

factor will dovetail with analysis of the nature and type of judicial conduct; the manner in

which the judge’s inquiry is made will affect how the jury perceives the conduct. To the

extent that it is appropriate, these factors may be considered together.” Id. at 186.

       Because of the jury’s inclination to follow the slightest indication of bias on the part

of the judge, “[t]o ensure an appearance of impartiality, a judge should not only be mindful

of the substance of his or her words, but also the manner in which they are said.” Id. at

175. Though appellate courts typically do not witness a trial judge’s tone and demeanor

first hand, a judge’s hostility, bias, or prejudice can sometimes be gleaned from the nature

or choice of the words used by the judge or the series or structure of the court’s questions.

Id. at 186; Cole, 349 Mich. at 197-200. “ ‘[T]he judge should avoid a controversial manner

or tone.’ ” Stevens, 498 Mich. at 174, quoting former Canon 3(A)(8). “Pert remarks and

quips from the bench have no place in the trial of a criminal case . . . .” People v Neal, 290
Mich. 123, 129; 287 N.W. 403 (1939). Adversarial cross-examination of a witness by a

judge is impermissible. Stevens, 498 Mich. at 186; Cole, 349 Mich. at 196 (“[H]ostile cross-

examination of a defendant in a criminal prosecution is a function of the prosecuting

attorney and . . . a judge before whom a jury case is being tried should avoid any invasion

of the prosecutor’s role.”). Judicial questioning might be more necessary when confronted

with a difficult witness who refuses to answer questions or provides unclear answers.

Stevens, at 175-176. But judicial intervention is less justified when a witness provides

clear, responsive answers, or has done nothing to deserve heated judicial inquiry. Id. at

175; Cole, 349 Mich. at 199 (“The record does not disclose any action or tone of voice on


                                              26
the part of the witness which in anywise threatened the orderly conduct of the trial. It

would seem that the trial judge could have dealt with these matters with less heat.”). “[A]n

objection by trial counsel may specifically note the inappropriateness of the judge’s

demeanor in the courtroom,” though no such objection is required to conclude that a

judge’s tone or demeanor was inappropriate. Stevens, 498 Mich. at 176.

        Beginning again with Taylor’s testimony, the Court of Appeals concluded that

nothing in the record indicated that the trial judge’s tone with Taylor was argumentative or

skeptical. Granderson, unpub op at 28. Again, we disagree. First, we note that Taylor

was not a difficult witness who refused to answer questions or provided unclear answers.

As explained earlier, Taylor provided clear, responsive answers during both direct

examination and cross-examination. Nonetheless, as described, the trial judge treated

Taylor with hostility and took a prosecutorial tone in questioning the witness. Indeed, a

review of the record reveals several instances in which defense counsel specifically

objected to the trial judge’s approach, clearly stating that it was argumentative11 and

prosecutorial.12 These record objections alone signal that judicial questioning had gone

awry.


11
  For instance, during one exchange, defense counsel objected: “Your Honor, I’ve got to
object. That’s been asked and answered.” The judge responded, “Well, that isn’t what I’m
hearing.” At another point, defense counsel objected: “I don’t know what you are doing
here. I have documents that we’ve entered into evidence that shows he was there.” The
judge shot back, “You’ve alleged an alibi defense, . . . and I’m entitled to ask questions.”
In context, these pert remarks and quips were inappropriate. See Neal, 290 Mich. at 129.
12
  On two separate occasions, defense counsel explicitly objected that the judge’s
questioning seemed prosecutorial. During Taylor’s testimony, counsel stated: “Your
Honor, and I’ve got to object. I think you’re being very prosecutorial in this[.]” During


                                            27
         The judge’s words and the structure of his questions to Taylor also indicated a

skeptical, confrontational approach. For instance, during one exchange, the judge asked

whether Taylor had told the police, “hey, you got the wrong guy, my grandson was with

me?” The judge then asked, “Why not?” And he followed that question by then asking,

“How would they know to call you?” This series of questions suggested that the judge

considered Taylor’s actions illogical or unnatural, casting doubt on the truthfulness of

Taylor’s testimony. In another instance, the judge essentially asked how it was possible

that Taylor did not remember defendant’s phone ringing and did not remember defendant

on the phone but was nonetheless able to remember that defendant had received a phone

call and what defendant had said after the call.13 The judge’s supposed assurance, “I’m not

being critical of you,” in fact acknowledged that one might interpret his questions in such

a way. Other phrases, such as “if you say it was her house” and “[w]ell, that’s not what

I’m hearing,” further demonstrated that the judge did not find Taylor’s testimony

believable. In challenging Taylor’s testimony regarding defendant receiving a phone call,



Colley’s testimony, defense counsel stated: “Your Honor, with all respect, I’ve got to
object to this. It appears to me as though the judge is taking the role of the prosecutor.”
The Court of Appeals seems to have entirely overlooked defense counsel’s clear objection
to the judge’s tone, inaccurately writing, “It is worth noting that no objection was raised to
the trial court’s tone.” Granderson, unpub op at 21.
13
     The court asked:

                 Okay. You don’t remember the phone ringing—and I’m not being
         critical of you. I just want to understand what you’re saying. You don’t
         remember the phone ringing, you don’t remember seeing [defendant] with
         the phone, but you do remember [defendant] saying he got a phone call and
         words to the effect, I’m glad I’m with you, because something happened or
         something went down?


                                             28
the judge peppered Taylor with questions without even giving the witness a chance to

respond: “Okay. Did you say what happened? Why? What do you mean, grandson? What

are you talking about?      Did you say anything like that?”        This style of rapid-fire

questioning, about a subject that did not require clarification, served only to discredit

Taylor. There was nothing Taylor had done to deserve such intense confrontation by the

judge. See Stevens, 498 Mich. at 175-176; Cole, 349 Mich. at 199. Taylor even expressed

concern about the effect of the judge’s combative nature, at one point hesitating and stating,

“[W]ait a minute, you trying to confuse me.”

       Additionally, the judge appears to have believed that he could permissibly make

substantive points or arguments during his questioning. For instance, when engaging

Taylor with respect to who had legal title to the property, the judge declared: “All right.

Back to my point.” In the context of witness questioning, a judge is not tasked with making

points or arguments; that responsibility is reserved for the litigants. See Stevens, 498 Mich.

at 174-175; Young, 364 Mich. at 558-559; Cole, 349 Mich. at 196. In perhaps an even more

illustrative and concerning example, the judge responded to a defense objection: “You’ve

alleged an alibi defense, . . . [and] it’s not clear in my mind whether he paid the bill that

day. First he thought he paid it, now he didn’t pay it, . . . and I’m entitled to ask

questions.”14 A judge is not “entitled” to test the validity of a party’s claim or defense. A

judge is permitted to ask questions of a witness, but when the judge chooses to do so, the

judge assumes the great responsibility of asking questions in accordance with the law.



14
  The court suggested a similar entitlement during Lee’s testimony: “I’m entitled to ask
questions.”


                                             29
MRE 614(b); Stevens, 498 Mich. at 174; Young, 364 Mich. at 558; Simpson, 328 Mich. at

564; Canon 3(A)(12). Questions that, in essence, advocate are not within that prescribed

judicial authority. Stevens, 498 Mich. at 174-175; Young, 364 Mich. at 558; Simpson, 328
Mich. at 564.

       Defense counsel’s objections, as well as the content and structure of the judge’s

questions, make it clear that the judge confronted a responsive witness, Taylor, in a hostile,

prosecutorial fashion. That tone and demeanor had no place in this trial. Accordingly, this

factor too weighs in favor of a determination that the court pierced the veil of judicial

impartiality.

       Although not necessary in reaching this conclusion, we also note that the judge’s

combative exchange with Taylor occurred against the backdrop of his exchanges with Lee

and Colley, which exhibited similarly problematic aspects. In asking whether Lee had any

documentation “at all” to substantiate the property transfer, the judge was signaling that a

lack of documentation would indicate a lack of truthfulness. And as discussed previously,

the court took an intimidating, threatening tone with Colley, asking whether he would be

willing to be placed in a cell with allegedly rival gang members. In other places, the judge’s

comments were obviously skeptical of Colley’s testimony. As had been the case with

Taylor, the judge posed several leading questions, culminating with questions that revealed

the judge’s personal disbelief: “You didn’t say, hey, I don’t know, I don’t know, I don’t

know, I don’t know. You gave these other answers, correct?” On a few occasions, the

judge interrupted Colley to drive home a point—that Colley had not told anyone that he

was high at the time of the shooting—but what these exchanges drive home to us is the

judge’s incorrect belief that his purview included witness impeachment. A judge should


                                             30
avoid the interruption of attorneys or witnesses, except to clarify. See Stevens, 498 Mich.

at 174. In this case, the judge did not take such care.

       In sum, the judge’s tone and demeanor were hostile, argumentative, and

prosecutorial. Therefore, this factor weighs in favor of a determination that the court

pierced the veil of judicial impartiality.

    C. THE CONTEXT AND THE SCOPE OF THE JUDICIAL INTERVENTION

       In Stevens, this Court directed that “a reviewing court should consider the scope of

judicial intervention within the context of the length and complexity of the trial, or any

given issue therein.” Id. at 176.

       In applying this factor to this case, the Court of Appeals seems to have

misunderstood the full extent of our directive. The Court of Appeals concluded that

extensive judicial questioning was appropriate solely because this trial was a “long and

complex one” that spanned 18 days and involved eyewitness testimony, expert witnesses,

DNA evidence, and other scientific analysis. Granderson, unpub op at 22. This is an

incomplete application of our instruction in Stevens. In Stevens, we did note that in a long

or complicated trial, “it may be more appropriate for a judge to intervene a greater number

of times than in a shorter or more straightforward trial.” Stevens, 498 Mich. at 176.

However, the focus is not solely on whether the trial itself was long or complicated. The

Stevens Court explained that an appellate court must consider “the scope of the judicial

conduct in the context of the length and complexity of the trial, as well as the complexity

of the issues therein.” Id. at 187-188 (emphasis added). In other words, a reviewing court

should not simply evaluate whether the trial as a whole was long or involved complicated




                                             31
issues. A reviewing court must also evaluate the complexity of the particular issues that

were subject to judicial inquiry. “[A] judge’s inquiries may be more appropriate when a

witness testifies about a topic that is convoluted, technical, scientific, or otherwise difficult

for a jury to understand.” Id. at 176 (emphasis added). In contrast, when a witness testifies

on a clear or straightforward issue, judicial questioning is less warranted, even if the

testimony occurs within the context of a lengthy trial, or one that involves other complex

but unrelated matters. Said differently, when testimony deals with a particular issue or

topic that is not complicated or complex, the utility of judge-led questioning is more

limited.

       Applying this factor correctly leads to a different result than that reached by the

Court of Appeals. Despite the length of this trial as a whole and the complexity of other

unrelated issues, the specific testimony that was subject to the challenged judicial inquiry

was not technical, convoluted, or scientific.           Taylor testified about a relatively

straightforward matter: his factual account of the events on the day of the shooting. The

jury was capable of understanding and assessing this time line without significant judicial

intervention.   Yet the judge intervened extensively and inappropriately, as already

explained.15 Therefore, this factor also supports the conclusion that the judge pierced the

veil of judicial impartiality.



15
  We add that neither Lee’s testimony nor Colley’s testimony was complex. Lee testified
to a similar factual time line as Taylor, which was not difficult for the jury to understand.
The judge’s question about whether Lee could produce any paperwork to substantiate her
account did not clarify any technical or convoluted point, and the question was therefore
unnecessary. See Stevens, 498 Mich. at 176. Colley testified about factual matters in a way
that arguably contradicted his prior statement. The prosecution was well-positioned to


                                               32
D. THE EXTENT TO WHICH THE JUDGE’S CONDUCT WAS DIRECTED AT ONE
                   SIDE MORE THAN THE OTHER

       Additionally, in conjunction with the previous factor, “a reviewing court should

consider the extent to which a judge’s comments or questions were directed at one side

more than the other.” Id. at 176-177. “Judicial partiality may be exhibited when an

imbalance occurs with respect to either the frequency of the intervention or the manner of

the conduct.” Id. at 177 (emphasis added). This inquiry is therefore twofold: in order to

determine whether judicial questioning was imbalanced, a reviewing court must evaluate

both the frequency of the questions and the manner in which they are asked. For instance,

in Stevens, we noted that the judge’s questions were imbalanced in frequency because they

were directed at the defense witnesses more often than the prosecution witnesses. Id. at

188. But we also found an imbalance in manner and style: the judge’s questioning of

defense witnesses served to undermine their testimony, while the judge’s questioning of

the prosecution witnesses served to bolster the prosecution’s case or further weaken the

defendant’s case. Id. at 188-189. See also Cole, 349 Mich. at 194-195 (determining that

judicial bias existed when the judge vigorously cross-examined defense witnesses but did

not vigorously cross-examine prosecution witnesses). In other words, to assess whether

judicial questioning was imbalanced, we do not simply look at the number of questions but

also the nature of those questions.




challenge these relatively basic inconsistencies, and the jury was fully able to come to its
own conclusions on the matter, without judicial involvement. Nevertheless, the judge
confronted Colley repeatedly, in argumentative fashion. This, too, was unwarranted. Id.


                                            33
       In this case, the judge’s questions were imbalanced in both frequency and manner.

As detailed previously, the judge questioned Taylor extensively and often did so in a

contentious fashion that revealed the judge’s disbelief in Taylor’s testimony. The judge

also engaged both Lee and Colley in a skeptical manner. When directed at defense

witnesses, or defendant-friendly prosecution witnesses, the judge’s questioning was

frequent, as well as combative, hostile, and designed to impeach.

       The prosecution’s side of the case, however, was not subjected to equal judicial

treatment.   The judge asked a limited number of questions of prosecution-friendly

witnesses, and the questions asked were generally clarifying in nature. Of particular note

is the court’s treatment of Youngblood, a key witness for the prosecution. Youngblood,

like Colley, provided arguably inconsistent testimony, making representations at trial that

conflicted with his earlier statements. But in contrast to the judicial barrage of questions

aimed at Colley, who testified favorably for defendant, the judge did not ask a single

question of Youngblood.16 This discrepancy highlights the imbalance that occurred in this

case. See Stevens, 498 Mich. at 177; Cole, 349 Mich. at 188-189.

       In its analysis, the Court of Appeals failed to observe the stark difference between

the trial judge’s treatment of witnesses on opposing sides of this case. On the whole, the

judicial questioning was imbalanced in both frequency and manner, decidedly in favor of



16
   The prosecution argues that there was no need for the judge to question Youngblood
because Youngblood’s testimony was more extensive than Colley’s. The comparative
length of the witnesses’ testimonies is not the issue. Rather, the concerning issue is that
the judge questioned Colley in ways that emphasized inconsistencies in his testimony while
the judge left untouched inconsistencies in Youngblood’s testimony, thus subjecting the
two sides to unequal judicial treatment.


                                            34
the prosecution and against the defense. This too supports a conclusion of judicial

partiality.

                E. THE PRESENCE OF A CURATIVE INSTRUCTION

       “Finally, we consider the presence or absence of curative instructions.” Stevens,
498 Mich. at 190. A “curative instruction will often ensure a fair trial despite minor or brief

inappropriate conduct.”     Id. at 177.    However, a judge’s administration of curative

instructions does not always guarantee that a defendant has received an impartial trial; “in

some instances judicial conduct may so overstep its bounds that no instruction can erase

the appearance of partiality.” Id. at 177-178. See also In re Parkside Housing Project, 290
Mich. 582, 599-600; 287 N.W. 571 (1939) (holding that the effect of the judge’s conduct

was “too vitiating” to be corrected, even though the judge issued repeated instructions that

he was present only in an advisory capacity and that the determination of the verdict was

in the jury’s hands). This factor is not considered in isolation but, rather, “the totality-of-

the-circumstances test requires that this factor be considered alongside the others.”

Stevens, 498 Mich. at 190.

       As already detailed, in this case, the judge delivered preliminary instructions that

indicated that the judge might ask some questions of the witnesses and that the questions

were not meant to reflect the judge’s opinion but, rather, to develop issues that might not

have been fully explored. In his final instructions, the judge explained that he did not

intend to exhibit any opinion during the case and that if the jurors believed the judge had

expressed such an opinion, it should be disregarded. Further, the judge reiterated some of

these points before questioning Taylor and during his questioning of Colley, indicating that




                                              35
he was entitled to ask questions but that they were not meant to reflect his personal position

on how the case should be decided.

       On the facts of this case, these instructions cannot cure the judicial bias that was

shown throughout the trial. Although the preliminary instruction indicated that the judge

would limit his inquiry to clarifying questions, the judge did not follow through on this

assurance. As already described, the judge repeatedly challenged defendant’s favorable

witnesses in a manner that was not clarifying but, instead, combative and prosecutorial.

This gave little meaning to the judge’s preliminary and final instructions that he did not

intend to express an opinion.

       Even the judge’s instructions during witness testimony could not right the ship given

the extent and inappropriate nature of the questioning. In questioning Taylor, although the

judge told the jury he had no preference, his lengthy badgering of the witness suggested

the opposite. Given the importance of Taylor’s testimony to defendant’s alibi defense, the

judge’s supposedly curative instructions were left particularly empty. Similarly, during

Colley’s testimony, though the judge stated that he had no interest in the case’s outcome,

the judge engaged Colley in an impermissible fashion that suggested that the judge did

indeed have an opinion on several aspects of Colley’s testimony. The judge’s comment

during Colley’s testimony that he was entitled to ask questions resembled more of a rebuke

of defense counsel and a declaration of judicial authority, rather than a curative instruction.

Indeed, such language was eerily similar to the language we criticized in Stevens, 498 Mich.

at 182, wherein the judge declared, “ ‘[Defense counsel], if I have a question I can ask a

question, all right?’ ” The judge’s statement during Lee’s testimony also resembled more




                                              36
of a curt retort than a curative action when the judge declared that he was “entitled to ask

questions” and that he “could care less” about the outcome of the case.

       In essence, the judge’s words repeatedly conflicted with his actions. Therefore, the

judge’s instructions did not cure his impermissible conduct. See Stevens, 498 Mich. at 177-

179; In re Parkside, 290 Mich. at 599-600.

                                   V. CONCLUSION

       In this case, considering the totality of the circumstances, we conclude that it was

reasonably likely that the judge’s conduct with respect to defendant’s alibi witness

improperly influenced the jury by creating the appearance of advocacy or partiality against

defendant.17 The nature of the judicial questioning, the judge’s tone and demeanor, the

scope of the intervention in light of the relatively straightforward testimony at issue, and

the imbalanced direction of the intervention all support our conclusion that the judge

pierced the veil of judicial impartiality. Although the judge issued several curative

instructions to the jury, these instructions were not enough to overcome the partiality the

judge exhibited against defendant throughout the trial. Consequently, we reverse the




17
  As detailed in this opinion, we conclude that the trial judge’s treatment of Taylor created
the appearance of advocacy or partiality against defendant. To reach this conclusion, we
considered the totality of the circumstances, evaluating the judge’s treatment of other
witnesses, including Lee and Colley. See Stevens, 498 Mich. at 164, 171-172. However,
because the judge’s treatment of Taylor is enough to satisfy defendant’s claim of judicial
impartiality, we need not determine whether the judge’s treatment of Lee or Colley would
have served as separate bases for concluding that the judge pierced the veil of judicial
impartiality.



                                             37
judgment of the Court of Appeals and remand the case to the Saginaw Circuit Court for a

new trial.18 We do not retain jurisdiction.


                                                         Richard H. Bernstein
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Elizabeth T. Clement
                                                         Megan K. Cavanagh




18
  Because we decide this case on the grounds of judicial partiality, we decline to address
the other issues raised by defendant on appeal. Additionally, because the trial judge in this
case has retired, we do not consider whether this case should be retried before a different
judge.


                                              38
                             STATE OF MICHIGAN

                                    SUPREME COURT


PEOPLE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                             No. 154684

KAREEM AMID SWILLEY, JR.,

              Defendant-Appellant.


MARKMAN, J. (concurring in the judgment).
       I agree with the majority that certain aspects of the trial judge’s questioning in this

case were inappropriate. However, I agree with Justice ZAHRA that this Court need not

decide whether this inappropriate questioning violated defendant’s constitutional rights

under People v Stevens, 498 Mich. 162; 869 NW2d 233 (2015), because the trial judge’s

episodic inappropriate questioning constituted an abuse of discretion under MRE 614(b)

and defendant can show that “it is more probable than not that a different outcome would

have resulted without the error.” People v Lukity, 460 Mich. 484, 495; 596 NW2d 607

(1999). Accordingly, I agree that a new trial is warranted, but only for the reasons

provided in Justice ZAHRA’s concurring opinion, which I join in full.1

1
  The majority declines to address whether on remand defendant should be retried before
a different judge because the trial judge in the original proceeding has retired. While I
agree with the majority’s decision not to order that this case be retried before a different
judge, I would decline to do so for the additional reason that appellate courts should only
order retrial before a different judge in the most compelling cases of improper judicial
questioning and I do not believe that the questioning here rose to that level.
       I write separately for two primary reasons. First, I write to emphasize that the goal

of judicial questioning is to assist the jury in its truth-seeking function without

compromising the jury’s ability to independently render a verdict. Thus, when engaging

in judicial questioning, trial judges should consider (a) whether the answer to the question

posed is likely to aid the jury in ascertaining the truth and thereby to render a just verdict

that protects the innocent, deters and punishes the guilty, and ensures domestic

tranquility; and (b) whether the asking of the question is likely to improperly influence

the jury by suggesting that the judge has a personal opinion regarding the credibility of

the witness or the strength of the parties’ positions. Second, I am concerned that the

majority opinion takes an unnecessarily negative tone toward judicial questioning and

that, as a result, it may unfortunately make members of the bench hesitant to invoke their

authority under MRE 614(b) to “interrogate witnesses.” Because I believe that judicial

questioning, when used appropriately, provides an indispensable aid to juries in their

fundamental task of uncovering the truth, I would not unduly hamper a trial judge’s

ability to ask such questions by engaging in overly aggressive appellate review.

                              I. JUDICIAL QUESTIONING

       This Court has long recognized the inherent authority of a trial judge to question

witnesses in jury trials. See, e.g., In re Stockdale’s Estate, 157 Mich. 593, 606; 122 N.W.
279 (1909) (“We do not question the right or the duty of the circuit judge to question

witnesses, and to see that the facts are properly brought before the jury[.]”); People v

Noyes, 328 Mich. 207, 212; 43 NW2d 331 (1950) (“The trial court was within his rights in

questioning defendant’s witnesses as well as the complaining witness.”).              This is




                                              2
consistent with the common law of the United States as a whole, which has generally

recognized the authority of a judge to question witnesses during jury trials. See, e.g.,

FRE 614(b), advisory committee notes (“The authority of the judge to question witnesses

is . . . well established.”); 1 McCormick, Evidence (7th ed), § 8, pp 37, 44. In 1978, that

inherent authority was codified in MRE 614, which was modeled on FRE 614. MRE 614

provides, in relevant part:

             (a) Calling by Court. The court may, on its own motion or at the
       suggestion of a party, call witnesses, and all parties are entitled to cross-
       examine witnesses thus called.

             (b) Interrogation by Court. The court may interrogate witnesses,
       whether called by itself or by a party.

Therefore, this Court has properly recognized that judicial questioning is “generally

appropriate under MRE 614(b).” Stevens, 498 Mich. at 173.2

       More recently, this Court amended MCR 2.513 as part of a larger jury-reform

effort to, among other things, enable a judge to “fairly and impartially sum up the

evidence” presented at trial. MCR 2.513(M). While judicial questioning long predates

the 2011 enactment of the jury-reform amendments, it serves largely the same purpose as

do those amendments, namely, to “assist those citizens who are performing their civic

duty as jurors” and, more specifically, “to further the rule of law, and necessarily the

search for truth upon which this depends, by affording jurors the fullest possible

2
  While this case involves a criminal trial, a trial judge has the authority to question
witnesses in both criminal and civil trials. Criminal cases are distinct from civil cases to
the extent that criminal defendants have constitutional protections that are inapplicable to
civil litigants. Nevertheless, I believe that the principles regarding judicial questioning
set forth in this concurring opinion apply equally to criminal and civil cases.



                                             3
assistance of our legal system in apprehending the cases and controversies before them.”

MCR 2.512 through MCR 2.516, 489 Mich. cxcvi, cxcviii (MARKMAN, J., concurring).

In short, this Court has concluded that judicial questioning “advance[s] the judiciary’s

duty to assist the jury in ascertaining the truth,” People v Anstey, 476 Mich. 436, 456; 719

NW2d 579 (2006), and that the benefits of such questioning outweigh its costs. Thus,

trial judges are entrusted to exercise their sound judgment to assist juries in the critical

task of assessing the evidence presented and in rendering an accurate verdict that protects

the innocent, deters and punishes the guilty, and ensures domestic tranquility.

       However, judicial questioning is not intended to replace advocates’ presentation of

the evidence-- which is the primary source of factual development at trial-- but, rather, to

supplement this presentation by filling in, or highlighting, gaps that may remain after

examination by the parties.3

       Under the Anglo-American adversary trial system, the parties’ counsel have
       the primary responsibility for finding, selecting, and presenting the
       evidence.     However, our system of party-investigation and party-
       presentation has limitations. The system is a means to the end of disclosing
       truth and administering justice. In order to achieve that same end, the judge
       may exercise various powers to intervene to supplement the parties’
       evidence. [McCormick, § 8, p 37 (citations omitted).]




3
  “[T]here may be some instances in which parties do not want jurors to be engaged.
There are cases in which attorneys want confusion and doubt, where they want the jurors
to nullify or render a verdict on the basis of passion unconnected to any facts. However,
the role of the juror is to render a verdict on the basis of the law and the facts, and it is
this Court’s responsibility in its supervision of our state’s justice system to bear this
interest principally in mind so that the rule of law can be effected.” 489 Mich. at cxcviii
(MARKMAN, J., concurring) (quotation marks omitted).


                                             4
Judicial questioning assists the jury in its search for the truth by “supplement[ing] the

parties’ evidence” in at least three ways. Id. First, judicial questioning can clarify

unclear or unresponsive testimony from a witness. Stevens, 498 Mich. at 175-176; see

also, e.g., Ray v United States, 367 F2d 258, 261 (CA 8, 1966) (“Where the testimony is

confusing or not altogether clear the alleged ‘jeopardy’ to one side caused by the

clarification of a witness’s statement is certainly outweighed by the desirability of factual

understanding. The trial judge should strive toward verdicts of fact rather than verdicts

of confusion.”). Second, judicial questioning can better enable the jury to connect the

evidence presented and to organize that evidence into a comprehensive whole to create a

logical narrative of the allegations and events at issue. Third, judicial questioning can

uncover new information that was not brought to light by the parties, whether

intentionally or unintentionally. Stevens, 498 Mich. at 173 (“[I]t is appropriate for a judge

to question witnesses to produce fuller and more exact testimony or elicit additional

relevant information.”). Because “the primary objective of criminal procedure is to

facilitate the ascertainment of truth,” Anstey, 476 Mich. at 456 (quotation marks omitted),

a trial judge should not hesitate to exercise his or her authority to question witnesses in

appropriate circumstances to assist the jury in its search for the truth.

       Of course, as this Court has recognized, a trial judge’s authority to question

witnesses is not boundless or without reasonable limits. Central to the American legal

system is the proposition that the jury is the fact-finder in most criminal and civil trials,

not the judge. See Const 1963, art 1, § 14; US Const, Ams VI and VII; see generally

People v Lemmon, 456 Mich. 625, 636-642; 576 NW2d 129 (1998). Indeed, in large part,

“the preservation of the jury by constitutional amendment was designed as a limitation on


                                               5
judicial power.” Id. at 639. “[B]ecause judges wield enormous influence over juries,

judges may not ask questions that signal their belief or disbelief of witnesses.” United

States v Tilghman, 328 US App DC 258, 260-261; 134 F3d 414 (1998). See also Stevens,
498 Mich. at 176. For the same reason, it is improper for judges to ask questions that

signal their belief in the strength of the evidence presented against or in favor of a

particular party. See People v Bigge, 297 Mich. 58, 72; 297 N.W. 70 (1941) (“Once the

door is open for allowing the opinion of the court to be impressed upon jurors that one

charged with crime is guilty of the offense, the fundamental right of trial by jury is

impaired.”). Such questioning is inappropriate because it corrodes the independence of

the jury by giving rise to the possibility that the jury’s verdict is essentially the product of

the judge’s attitudes concerning the evidence presented, rather than the jury’s evaluation

of the evidence. See United States v Perez-Melis, 882 F3d 161, 165 (CA 5, 2018) (“The

jury cannot be regarded as having freely come to its own conclusions about a witness’s

credibility when the court has already indicated, directly or indirectly, that it disbelieves

his testimony.”).

       In summary, trial judges should bear in mind that the primary purpose served by

judicial questioning is to assist the jury in its search for the truth.        This search is

indispensable to our justice system because “if the trial does not effectively develop the

facts and comprehensibly present them to the fact-finder, trial justice is serendipitous,”

rather than a reliable judgment of a party’s guilt or innocence. Strier, Making Jury Trials

More Truthful, 30 UC Davis L Rev 95, 99 (1996). However, it is equally important that

the trial judge assist the fact-finder without also signaling to the jury its personal views

concerning the evidence presented, as even such inadvertent signaling might unduly


                                               6
influence the jury and thus undermine its role as an independent fact-finder. While there

is undeniably a tension between these competing judicial interests, I am confident that the

trial judges of this state will, subject to the imperfections that will inevitably arise in any

such balancing process, serve the critical interests of truth in the criminal-justice process

by exercising their questioning authority in a manner that facilitates this purpose while

also preserving and maintaining the integrity of the jury process.

                                  II. APPELLATE REVIEW

       Just as trial judges must be mindful of the purposes of judicial questioning when

posing such questions, appellate judges must also be mindful of these purposes when

reviewing a trial judge’s decision to pose such questions. I agree with the majority that

Stevens sets forth a number of appropriate factors for an appellate court to consider in

determining whether, under the totality of the circumstances, a trial judge’s questioning

of witnesses was appropriate. However, there are certain aspects of Stevens and the

majority opinion in this case that warrant concern and that require further explication so

as to avoid unduly “chilling” the bench from engaging in appropriate judicial questioning

of witnesses, questioning that furthers the truth-seeking function of the criminal trial.

       First, while I agree with Stevens and the majority that the “central object of

judicial questioning should be to clarify,” 498 Mich. at 173, I note that clarification can

come in many forms and, as previously discussed, the ultimate goal of this clarification is

to assist the jury in discovering the truth and to thereby reach a just verdict. Therefore, I

believe the majority oversimplifies matters when it asserts that “it is not the role of the

court to impeach a witness or undermine a witness’s general credibility” and that



                                              7
“[c]redibility is properly tested in the crucible of cross-examination, not by judicial

inquisition.” Witness credibility is inextricably intertwined with the jury’s truth-seeking

function, and therefore judicial questioning touching on witness credibility may well

assist the jury in responsibly carrying out that function. Accordingly, judicial questioning

with the intention or effect of impeaching a witness is not thereby improper. Rather, such

questioning is improper only to the extent that the judge’s questions communicate the

judge’s personal opinion regarding the witness’s credibility. While the line is admittedly

a fine one, appellate courts must be cautious in reviewing judicial questioning to

distinguish between impeaching questions that communicate a trial judge’s personal

opinion of a witness’s credibility and those that do not.

       Second, while Stevens and the majority are correct that a judge’s questioning

should not favor or disfavor a particular party by reflecting that judge’s personal opinion

regarding the evidence presented, this does not mean that it is somehow improper for a

judge to ask questions that reveal information harmful to one of the parties.          “[A]

question [from a judge] is not improper simply because it clarifies evidence to the

disadvantage of the defendant. The rule concerning judicial interrogation is designed to

prevent judges from conveying prejudicial messages to the jury. It is not concerned with

the damaging truth that the questions might uncover.” United States v De La Cruz-

Feliciano, 786 F3d 78, 84 (CA 1, 2015) (quotation marks and citations omitted); see also

Com v Festa, 369 Mass 419, 422; 341 NE2d 276 (1976) (“There is no doubt that a judge

can properly question a witness, albeit some of the answers may tend to reinforce the

[prosecutor’s] case, so long as the examination is not partisan in nature, biased, or a

display of belief in the defendant’s guilt.”). The key inquiry, once again, is whether the


                                             8
questioning signals to the jury the judge’s personal opinion as to the veracity of the

witness or as to the strength or weakness of a party’s case, not whether the question itself

is intended to, or results in, harm to a particular party’s case.

       Third, while Stevens, 498 Mich. at 173, 176, and the majority rightly note that the

clarity of a witness’s testimony and the complexity or simplicity of the subject matter of

that testimony is relevant to determining whether judicial questioning has been

appropriate, a witness’s testimony that appears clear when read from a cold transcript

does not necessarily signify that judicial questioning was inappropriate, even if such

questioning was in some respects repetitive of questions posed by counsel. The trial

judge has the advantage of observing tone and body language and therefore can discern a

lack of clarity, or a lack of understanding, that may be imperceptible on appellate review.

For example, if the witness mumbled or spoke quickly during a portion of his or her

testimony, this may well justify repetitive judicial questioning yet not be apparent on the

face of an appellate transcript. See People v Paille #2, 383 Mich. 621, 627; 178 NW2d

465 (1970) (“We have often commented upon the fact that the judge who hears the

testimony has the distinct advantage over the appellate judge, who must form judgment

solely from the printed words.”). Moreover, the judge may observe that a juror is

conversing with another juror or is otherwise distracted during a key portion of a

witness’s testimony. In that situation, having a witness repeat a previous answer might

well aid the jury in its deliberative process. Because trial judges are simply better

positioned to observe such specific factual circumstances than are appellate judges,

appellate courts should be cautious in concluding that exercises in repetitive questioning,




                                               9
even on issues that might appear relatively straightforward, necessarily constitute an

improper exercise of discretion under MRE 614(b).

       Fourth, and relatedly, while Stevens, 498 Mich. at 168, and the majority are correct

that whether judicial questioning violates a defendant’s constitutional right to a fair trial

is reviewed de novo, when conducting that review, appellate courts must remain

cognizant of the trial judge’s superior ability, discussed above and throughout the

criminal law, to determine which questions might be of greatest assistance and value to

the jury.   In other words, appellate courts should provide an ordinary measure of

deference to a trial judge’s exercise of authority under MRE 614 because trial judges are

generally better situated than appellate judges to determine the propriety and value of

asking particular questions that might assist the jury in its role as fact-finder. To the

extent that there is uncertainty in an appellate record as to the factual circumstances under

which judicial questioning has occurred, appellate courts should generally give some

reasonable deference to the proposition that the questioning was warranted.

       Fifth, notwithstanding this Court’s references to the Code of Judicial Conduct in

Stevens, 498 Mich. at 174, and in this case, improper questioning that entitles a party to a

new trial should only rarely result in a judicial-disciplinary proceeding. As already

discussed, proper judicial questioning constitutes a vital tool in the ascertainment of the

truth and therefore trial judges should not be reluctant, or even hesitant, to employ that

tool when it is appropriate. The trial judge should not be disinterested or neutral in the

search for truth in the criminal-justice process. However, employment of this tool is

likely to be disincentivized if the trial judge is concerned that his or her questioning may

result in charges of misconduct and accompanying disciplinary proceedings. As with any


                                             10
other exercise of judgment, there will be occasions on which a trial judge errs (as in the

instant case) such that a party will be entitled to a new trial. I believe these will be rare

occasions, as they have been with regard to our bench in countless other realms in which

judgment must be exercised. In the end, trial judges are entitled to a strong presumption

that any such errors were undertaken in good faith and do not more generally reflect on

their fitness for the bench, as to me-- most likely inadvertently-- is suggested by the

majority’s overly casual references to the Code of Judicial Conduct. As this Court

recently explained, “legal errors, standing alone, generally do not suggest the existence of

judicial misconduct.” In re Gorcyca, 500 Mich. 588, 616; 902 NW2d 828 (2017). See

also MCR 9.203(B) (“An erroneous decision by a judge made in good faith and with due

diligence is not judicial misconduct.”).        Accordingly, that an appellate court has

concluded that a trial judge’s questioning of witnesses exceeded proper boundaries

should not in the vast majority of cases result in disciplinary proceedings against that

judge.

                                     III. CONCLUSION

         “None of the trial’s functions are more central to its legitimacy than the search for

truth,” Making Jury Trials More Truthful, 30 UC Davis L Rev at 99, in order to protect

the innocent, to deter and punish the guilty, and to further “domestic Tranquility,” US

Const, pmbl. Judicial questioning, when used appropriately, constitutes a valuable tool

for assisting jurors in their search for the truth. Thus, it is entirely appropriate for a judge

to question witnesses under MRE 614(b), so long as the questioning does not signal to the

jury that judge’s personal opinion in a way that corrodes the jury’s exercise of its




                                              11
function as the ultimate fact-finder. Within such boundaries, judges bear wide discretion

to question witnesses, even if these questions touch on issues of credibility or reveal

evidence that is damaging to a party’s case. Moreover, appellate courts should afford

reasonable deference to a trial judge’s decision to question witnesses, because trial judges

are generally better positioned than appellate judges to determine what questioning would

be of most assistance and value to the jury. However, as discussed in both the majority

and Justice ZAHRA’s opinions, certain aspects of the trial judge’s questioning in the

instant case may have suggested to the jury the court’s personal opinion regarding the

credibility of witnesses and the strength of the parties’ respective cases. Because this

error was ultimately not harmless, I concur in the Court’s judgment remanding for a new

trial, albeit with significant reservations as to the overall nature of the majority’s analysis.


                                                           Stephen J. Markman
                                                           Brian K. Zahra




                                              12
                               STATE OF MICHIGAN

                                       SUPREME COURT


    PEOPLE OF MICHIGAN,

                 Plaintiff-Appellee,

    v                                                             No. 154684

    KAREEM AMID SWILLEY, JR.,

                 Defendant-Appellant.


ZAHRA, J. (concurring in the judgment).
         I concur in the result reached by the majority; defendant’s convictions should be

reversed, and he should receive a new trial. Unlike the majority, however, I do not reach

this conclusion because the trial judge pierced the veil of judicial impartiality under this

Court’s decision in People v Stevens.1 Rather, I concur in the result reached by the majority

because the trial judge abused his discretion under MRE 614(b), an error that was not

harmless. Accordingly, I write separately to express my view that there is a clear

nonconstitutional basis for adjudicating defendant’s claim.

         Stevens provides a clear constitutional avenue of relief in the form of structural error

when “judicial misconduct has denied the defendant a fair trial . . . .”2 Under the Stevens

standard, we are to consider the totality of the circumstances to determine whether “it is


1
    People v Stevens, 498 Mich. 162; 869 NW2d 233 (2015).
2
 Id. at 168, citing Arizona v Fulminante, 499 U.S. 279, 309; 111 S. Ct. 1246; 113 L. Ed. 2d
302 (1991).
reasonably likely that the judge’s conduct improperly influenced the jury by creating the

appearance of advocacy or partiality against a party.”3 “In evaluating the totality of the

circumstances, the reviewing court should inquire into a variety of factors, including the

nature of the judicial conduct, the tone and demeanor of the trial judge, the scope of the

judicial conduct in the context of the length and complexity of the trial and issues therein,

the extent to which the judge’s conduct was directed at one side more than the other, and

the presence of any curative instructions.”4 As noted in Stevens, an “overall appearance of

advocacy or partiality” can arise when the judge’s questions are hostile.5 This type of

misconduct occurs where the judicial questioning “project[s] incredulity, bias and

hostility.”6 I question whether the sporadic instances of improper judicial questioning in

this case violate the standard set forth in Stevens given that the challenged judicial conduct

in Stevens was much more pervasive than in this case. It was the pervasive appearance of

judicial bias that gave rise to a finding of structural error in Stevens.7




3
    Stevens, 498 Mich. at 171.
4
    Id. at 172.
5
    Id. at 184.
6
    Id. at 186.
7
  Logically, there is a line between proper and improper judicial questioning. Proper
questioning is not erroneous, and improper questioning is erroneous. And it makes little
sense to conclude that crossing the line between proper and improper questioning abruptly
transforms instances of “no error at all” into “structural error.” Rather, there should be
some range of middle terrain in which it is recognized that minor instances of improper
questioning are erroneous but do not rise to the level of structural error.



                                               2
         But I need not determine whether defendant is entitled to a new trial under Stevens.

In general, courts should not reach constitutional issues in cases that can be resolved on

nonconstitutional grounds.8 And this case can be resolved on a nonconstitutional ground:

the trial court’s evidentiary error under MRE 614(b). Under MRE 614(b), “[t]he court may

interrogate witnesses, whether called by itself or by a party.” As aptly explained in Justice

MARKMAN’s concurrence, “the goal of judicial questioning is to assist the jury in its truth-

seeking function without compromising the jury’s ability to independently render a

verdict.”9 Thus, judicial questioning has a proper role in the administration of justice.

         But the mere fact that a trial court is authorized to ask questions does not mean that

it has free rein and unfettered discretion to interrogate witnesses in any manner it chooses.10

This case involved a long and complex trial, spanning 18 days, with four defendants and a

large amount of evidence and testimony, including eyewitness testimony, expert witnesses,

DNA evidence, scientific analysis of bullet casings and weapons, and evidence of other

events that bore relevance to this matter. This is the exact type of trial in which judicial

questioning is generally appropriate, if not necessary, to ensure the judge has a



8
 People v Riley, 465 Mich. 442, 447; 636 NW2d 514 (2001); see Booth Newspapers, Inc v
Univ of Mich Bd of Regents, 444 Mich. 211, 234; 507 NW2d 422 (1993).
9
    Ante at 2 (MARKMAN, J., concurring).
10
  See, e.g., United States v Roach, 502 F3d 425, 441-442 (CA 6, 2007), and United States
v Flores, 488 F Appx 68, 69 (CA 6, 2012) (reviewing for an abuse of discretion the trial
courts’ respective decisions to call and question witnesses under FRE 614(b), which
substantially resembles MRE 614(b)); see also United States v Adedoyin, 369 F3d 337, 342
(CA 3, 2004); McMillan v Castro, 405 F3d 405, 409 (CA 6, 2005); Fielding v United
States, 164 F2d 1022, 1023 (CA 6, 1947).



                                               3
comprehensive understanding of the testimony and can conduct the trial in an orderly

fashion.

           While I find no abuse of discretion with regard to the majority of his questioning,

the trial judge did, at times, cross the line of acceptable questioning by interrupting and

interjecting himself in the testimony of Philip Taylor, a key alibi witness for defendant.

“At its core, an abuse of discretion standard acknowledges that there will be circumstances

in which there will be no single correct outcome; rather, there will be more than one

reasonable and principled outcome.”11 An abuse of discretion occurs when the trial court

chooses an outcome falling outside the range of reasonable and principled outcomes.12 In

this case, there was no principled basis for the trial judge to repeatedly interrupt and

mischaracterize, in the presence of the jury, Taylor’s testimony regarding whether he had

paid his water bill when he traveled with defendant to their municipal complex to allow

defendant to execute a transfer of real property. As the majority explains, Taylor testified

regarding his factual account of the events on the day of the crimes—a relatively simple,

noncomplex matter. Nevertheless, the trial judge intervened extensively, which disrupted,

rather than assisted, the jury’s ability to determine the truth of the material matters to which

Taylor testified.13

           The trial court continued its questioning even in the face of objection from defense

counsel that the court was appearing prosecutorial. In particular, Taylor testified that he

11
     People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003).
12
     Id.
13
   Another example of this unwarranted intervention is the trial judge’s extensive probing
into Taylor’s activities at the bank and asking whether Taylor had proof of any transactions.


                                                4
“might have” paid his water bill on the day of the shooting, yet the trial judge pressed him

on whether he had proof of payment, including whether any receipts he had were time

stamped. Taylor’s testimony as to what he recalled doing on the day of the shooting, such

as whether he paid his water bill, was not material to whether defendant was with Taylor

at the time of the shooting. But Taylor’s credibility and veracity were paramount to

defendant’s alibi defense that he was with Taylor and Alesha Lee at the time of the shooting

and that he therefore could not have been present at the crime scene. The trial court’s

questioning in this respect episodically crossed the line from judicial impartiality to

advocacy. And the admission of evidence in response to such questioning amounted to an

abuse of discretion. Because I conclude the trial judge abused his discretion when asking

several of his questions posed to Taylor, I would hold this line of questioning to constitute

error under MRE 614(b).

           A preserved claim that a trial judge committed an abuse of discretion under the

Michigan Rules of Evidence implicates the harmless-error standard for preserved,

nonconstitutional error.14 Accordingly, in such a case, remand for a new trial is only

warranted when the defendant can show that “it is more probable than not that a different

outcome would have resulted without the error.”15 Defendant has met his burden of

establishing that it is “more probable than not” that the jury would have acquitted him

absent the alleged improper questioning.16 In particular, defendant’s alibi rested on two

14
  MCL 769.26; People v Lukity, 460 Mich. 484, 495; 596 NW2d 607 (1999) (reiterating
“that [MCL 769.26] controls judicial review of preserved, nonconstitutional error”).
15
     Lukity, 460 Mich. at 495.
16
     Id.


                                              5
categories of evidence: (1) text message correspondence between defendant and

codefendant Terrance Demon-Jordan Thomas, Jr., and (2) Taylor’s testimony that

defendant was at city hall when DaVarion Galvin was shot to death. The evidence against

defendant was not overwhelming, and the trial came down to a credibility determination.

Because the trial judge interjected confusion into Taylor’s testimony and injected improper

doubt into Taylor’s credibility, which was absolutely paramount to defendant’s alibi

defense, it is more probable than not that the jury would have acquitted defendant absent

the improper questioning. For these reasons, I would grant defendant a new trial.

       Because I would grant defendant relief on the nonconstitutional basis of this

evidentiary error, I would not apply Stevens’s constitutional standard to determine whether

the trial court’s judicial questioning amounted to structural error.


                                                          Brian K. Zahra
                                                          Stephen J. Markman




                                              6